Case 6:19-cv-01179-PGB-LRH Document 10 Filed 07/03/19 Page 1 of 3 PageID 42



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

VPNETWORKS, LLC
D/B/A TORGUARD,

               Plaintiff,

vs.                                                   Case No: 6:19-cv-01179-ORL-40LRH

COLLECTIVE 7, INC., and TEFINCOM S.A.
D/B/A NORDVPN,

            Defendants.
_________________________________________/

              MOTION TO INCORPORATE DEFENDANT NORDVPN’S
            MOTION AND PAYMENT FOR CHERYL PRIEST AINSWORTH’S
                PRO HAC VICE ADMISSION FROM RELATED CASE

       Defendant, Tefincom S.A. d/b/a NordVPN (“NordVPN”), through the undersigned

attorneys, hereby moves the Court for an Order incorporating into the instant case the Motion for

Admission Pro Hac Vice of Cheryl Priest Ainsworth and $150.00 fee paid for same from the

related/prior-filed and since dismissed litigation styled Data Protection Services, LLC d/b/a

TorGuard v. Collective 7, Inc., et al., Case No. 6:19-cv-978-ORL-41LRH (hereinafter the “Data

Protection action”), and states as follows:

       1.      On May 24, 2019, the Data Protection action was filed by the Plaintiff, captioned

as Data Protection Services, LLC, d/b/a TorGuard (“TorGuard”) against the same Defendants in

this action, Collective 7, Inc. and Tefincom, S.A. d/b/a NordVPN. TorGuard twice amended the

Complaint in an effort to resolve its pleading deficiencies.

       2.      On June 18, 2019, Defendant NordVPN filed a Motion for Admission Pro Hac Vice

of Cheryl Priest Ainsworth, and submitted Ms. Ainsworth’s signed Special Admission Attorney

Certification along with the $150.00 fee for Pro Hac Vice Admission (see Composite Exhibit A).
Case 6:19-cv-01179-PGB-LRH Document 10 Filed 07/03/19 Page 2 of 3 PageID 43



       3.      The following day, on June 19, 2019, Judge Mendoza dismissed the Data Protection

litigation without prejudice for failure to allege subject matter jurisdiction, specifically as to the

citizenship of the Plaintiff. See Exhibit B. At the time, the Motion for Admission Pro Hac Vice

of Cheryl Priest Ainsworth was pending and the fee was paid.

       4.      On June 26, 2019, the Complaint in the instant action was filed. Now VPNetworks

has brought the same causes of action, alleging it does business as TorGuard, against the same

Defendants (Collective 7, Inc. and Tefincom S.A. d/b/a NordVPN).

       5.      In this case, as in the last, the undersigned is local counsel and Ms. Ainsworth will

be defending the action as one of NordVPN’s attorneys. Because the motion and fee were paid to

the Court for Ms. Ainsworth to be admitted Pro Hac Vice, but she was never formally admitted,

NordVPN requests that the Court grant the prior filed motion (which is attached), and waive the

payment of a second admission fee, as it was previously paid the day before the prior action was

dismissed.

                               LOCAL RULE CERTIFICATION

       The undersigned certifies that pursuant to Local Rule 3.01(g), counsel for Defendant

NordVPN has conferred with counsel for Plaintiff concerning the relief requested in this motion

and has been advised that Plaintiff does not oppose the relief sought in this Motion.




                                                  2
Case 6:19-cv-01179-PGB-LRH Document 10 Filed 07/03/19 Page 3 of 3 PageID 44



       Respectfully submitted July 3, 2019

                                             /s/Ryan T. Santurri
                                             Ryan T. Santurri
                                             Florida Bar No. 15698
                                             rsanturri@allendyer.com
                                             ALLEN, DYER, DOPPELT
                                              & GILCHRIST, P.A.
                                             255 South Orange Avenue, Suite 1401
                                             Orlando, FL 32801
                                             Telephone: (407) 841-2330
                                             Facsimile: (407) 841-2343
                                             Attorneys for Defendant,
                                             Tefincom S.A. d/b/a NordVPN



                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on July 3, 2019, I electronically filed the foregoing using the
Management/Electronic Case Filing ("CM/ECF") system, which will send a Notice of Electronic
Filing to the following CM/ECF participants:

 Adam C. Losey, Esq.
 Karen L. Middlekauff, Esq.
 Losey PLLC
 1420 Edgewater Drive
 Orlando, FL 32804-6353
 alosey@losey.law
 kmiddlekauff@losey.law


                                                  /s/Ryan T. Santurri
                                                  Ryan T. Santurri




                                              3
